DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 11, and 16 recite “detect that the mobile computer system is in a location proximate an ending point of the path.”, but there is no mention of any “starting point” in the claim. One cannot know the significance of the word “ending point” here. 
Claims 2-10, 12-15, and 17-20. 101 are  rejected under 35 U.S.C. 112(b) as being dependent to  rejected claims under 35 U.S.C. 112(b). Appropriate correction is required. 
 

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10096158. 

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Table 1
Instant Application, 17/443622

1. A mobile computer system comprising: 
a) a processor; an image capture module coupled to the processor; a display module coupled to the processor; and a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the mobile computer system to: 

b) receive data corresponding to an image-recognition model for identifying locations within an environment based on images of portions of the environment, the image-recognition model being previously generated based on a video captured by another electronic device as the another electronic device travelled through the environment along a path through the environment; 

d) as the mobile computer system travels through the environment, present navigation indications to allow the path to be followed, the presenting including: 


e) capturing, using the image capture module, images of portions of the environment; 

f) detecting locations corresponding to the path, including identifying one or more locations within the environment based on the captured images using the image-recognition model; 


g) detect that the mobile computer system is in a location proximate an ending point of the path; and 

h) responsive to detecting that the mobile computer system is in the location proximate the ending point, update an account associated with the mobile computer system.  





j)  5. The mobile computer system of claim 1, wherein the navigation indications include arrows indicating a direction to next travel to follow the path.  









2. The mobile computer system of claim 1, wherein that the mobile computer system is in the location proximate the ending point of the path is detected using the model based on at least one of the captured images of portions of the environment.  

3. The mobile computer system of claim 1, wherein the mobile computer system further includes a location module and wherein detecting locations corresponding to the path includes monitoring the location of the mobile computer system using the location module.  

4. The mobile computer system of claim 3, wherein that the mobile computer system is in the location proximate the ending point of the path is detected based on the location of the mobile computer system as monitored using the location module.  

5. The mobile computer system of claim 1, wherein the navigation indications include arrows indicating a direction to next travel to follow the path.  

6. The mobile computer system of claim 1, wherein the instructions, when executed by the processor, further cause the mobile computer system to: responsive to detecting that the mobile computer system is in the location proximate the ending point, display, using the display module, an animation.  

7. The mobile computer system of claim 1, wherein the instructions, when executed by the processor, further cause the mobile computer system to: display, using the display module, a map depicting at least the ending point of the path.  

8. The mobile computer system of claim 7, wherein the map was previously generated based on location data previously collected by another electronic device as the another electronic device travelled through the environment along the path through the environment.  

9. The mobile computer system of claim 1, wherein the account corresponds to a virtual wallet.  

10. The mobile computer system of claim 9 wherein updating the account associated with the mobile computer system includes adding a virtual reward to the virtual wallet.  

Patent, 11210857


1.A mobile computer system comprising: 

a) a processor; an image capture module coupled to the processor; a display module coupled to the processor; and a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the mobile computer system to:
 
b) receive data corresponding to an image-recognition model for identifying locations within an environment based on images of portions of the environment, the image-recognition model being previously generated based on a video captured by another electronic device as the another electronic device travelled through the environment along a path through the environment; 


d) as the mobile computer system travels through the environment from a location proximate the starting point, present navigation indications to allow the path to be followed, the presenting including: 

e) capturing, using the image capture module, images of portions of the environment; 

f) detecting locations corresponding to the path, including identifying one or more locations within the environment based on the captured images using the image-recognition model; 


Docket No.: 337-0153USP1 g) detect that the mobile computer system is in a location proximate an ending point of the path; and 

h)  present one or more indications of a starting point of the path to be followed through an environment to obtain a virtual gift card; responsive to detecting that the mobile computer system is in the location proximate the ending point, update an account associated with the mobile computer system to associate the virtual gift card with the account.   

j)  modifying one or more of the captured images based on the detected locations corresponding to the path, the modifying including compositing a given captured image with a navigation indication corresponding to a direction of the path relative to a corresponding detected location corresponding to the path; and
 displaying, using the display module, the modified one or more of the captured images; Page 2 of 9Application No.: 16/583,601 



3. The mobile computer system of claim 1, wherein that the mobile computer system is in the location proximate the ending point of the path is detected using the model based on at least one of the captured images of portions of the environment.  

5. The mobile computer system of claim 1, wherein the mobile computer system further includes a location module and wherein detecting locations corresponding to the path includes monitoring the location of the mobile computer system using the location module.  


6. The mobile computer system of claim 5, wherein that the mobile computer system is in the location proximate the ending point of the path is detected based on the location of the mobile computer system as monitored using the location module.  


7. The mobile computer system of claim 1, wherein the navigation indications include arrows indicating a direction to next travel to follow the path.  

8. The mobile computer system of claim 1, wherein the instructions, when executed by the processor, further cause the mobile computer system to: responsive to detecting that the mobile computer system is in the location proximate the ending point, display, using the display module, an animation.  

9. The mobile computer system of claim 1, wherein the instructions, when executed by the processor, further cause the mobile computer system to: display, using the display module, a map depicting at least the ending point of the path.  


10. The mobile computer system of claim 9, wherein the map was previously generated based on location data previously collected by another electronic device as the another electronic device travelled through the environment along the path through the environment.  


11. The mobile computer system of claim 1, wherein the account corresponds to a virtual wallet.  

12. The mobile computer system of claim 11 wherein updating the account associated with the mobile computer system to associate the virtual gift card with the account includes adding the virtual gift card to the virtual wallet.  




8.	Regarding claims 1-20 of the instant application, 17/443622, the first row of Table 1 above maps claims 1, 3 , 5-13, 15, and 17-24 from the Patent 11210857 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Allowable Subject Matter

9.	 Claims 1-20 are rejected under double patenting but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) used to overcome an actual or provisional rejection based on a nonstatutory double patenting, and overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619